DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s response to claim interpretation under 112(f) for claim(s) 1-4 made on 10/07/2021 has been considered. 	Applicant’s response:	Applicant agrees on pg. 5 that the recited portions of the specifications “describe suitable structure in support of these claim limitations”. However, Applicant “does not acquiesce to the interpretation taken by the examiner” because “Claim interpretation is a question of law for the court and claim terms are properly construed in accordance the relevant caselaw of the Federal Circuit”. Furthermore, Applicant states that “Because the examiner’s interpretation does not result in any rejections, examination of this application may advance”.  	Examiner’s response:	Examiner acknowledges Applicant’s statement and maintains the interpretation under 112(f).
	Applicant’s arguments filed 01/07/2022 with respect to claim(s) 1 and 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
	Applicant’s argument:	Applicant argues on pgs. 5-6 the rejection of claims 1 and 4 with respect to Tanaka et al. (JP 2009/159440 A).Examiner’s response:	In view of Applicant’s amendment, Examiner provides a new rejection based on Kobayashi et al. (JP 2016/208190 A) (cited in IDS) in view of new references Matsuo et al. (JP 3877576 B2) and Tokura et al. (US 2013/0039643 A1) for claims 1 and 4.
	Applicant's arguments filed 01/07/2022 with respect to claim(s) 3 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s argument:	Applicant argues on pg. 6 that amended claim 3 is not anticipated by Kobayashi et al. (JP 2016/208190 A) under 35 U.S.C. 102(a)(1). 	Examiner’s response:	In view of Applicant’s amendment, Examiner changes the 102(a)(1) rejection to a 103 rejection and submits that Kobayashi et al. (JP 2016/208190 A) (cited in IDS) in view of Matsuo et al. (JP 3877576 B2) teaches amended claim 3.

Claim Objections
 	Claim(s) 3 is/are objected to because of the following informalities:  
Claim 3 appears to have an addition period (“.”) after the last limitation.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a frame processing unit, a redundant channel processing unit, a transmission and reception unit, and a channel selection unit of claim 1, and a redundant channel processing group of claim 2, and a transmission and reception unit, a frame processing unit, and a redundant channel processing unit of claim 3, and an operation system of claim 4, and the channel selection unit of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claims 1-2 and 5, there is sufficient physical structures with algorithm, see Fig. 1, [0022]-[0026] and Fig. 4, [0041] disclose the algorithms for frame processing unit 21, redundant channel processing unit 22, channel selection unit 23, transmission and reception units 24, and redundant channel processing group 27G (see: “Functions of the units constituting the 
Regarding claim 3, there is sufficient physical structures with algorithm, see Fig. 1, [0027]-[0026] disclose the algorithms for transmission and reception unit 64, redundant channel processing unit 62, and frame processing unit 61 (see: “The reception-side communication node device 2 performs reception processing opposite to the processing in the transmission-side communication node device 1. That is, the processing is performed as follows…”). [0053] discloses “some of the functions of the communication node device … can be performed by a computer”, i.e., a program implementing their functions in computer-readable recording medium and causing a computer system to read and execute the program, wherein the computer-readable recording medium refers to a hardware, such as a flexible disk, a ROM, etc.
Regarding claim 4, there is sufficient physical structures with algorithm, see Fig. 5, [0044], [0048]-[0052] disclose the algorithms for the operation system 12. [0053] discloses “the operation system … can be performed by a computer”, i.e., a program implementing their functions in computer-readable recording medium and causing a computer system to read and execute the program, wherein the computer-readable recording medium refers to a hardware, such as a flexible disk, a ROM, etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2016/208190 A) (cited in IDS) in view of Matsuo et al. (JP 3877576 B2) and Tokura et al. (US 2013/0039643 A1).

Regarding claim 1, Kobayashi discloses A transmission device (Fig. 1, [0029]: optical transmission device such as transmission-side device 1-1), comprising:
a frame processing unit (Fig. 1, [0030]: frame processing unit 11 and FEC processing units 12. Note: the frame processing unit 11 and the FEC processing units 12 are functional units to process frames. [0065]: a program is used to realize one or more functions) configured to generate division frames by dividing a frame into one or more division frames ([0032]: frame processing unit 11 generates divided frames (=division frames) from a transmission frame (=frame)), add error detection signals to the generated division frames, respectively ([0032], [0034]: frame processing unit 11 generates and stores an error detection code in each generated divided frame and outputs the divided frames to FEC processing units 12 that add an error correction code to the divided frames), and output the division frames to which the error detection signals are added to a plurality of data channels (Fig. 1, [0032]-[0033]: frame processing unit 11 outputs the generated divided frames with stored error detection code to transmission channels (=data channel) Ch.1-Ch.4, where Ch.4 is used to send the same divided frames after a processing of a redundant channel transmission channel processing unit 14, see [0035]);
a redundant channel processing unit (Fig. 1, [0030]: redundant transmission channel processing unit 14) configured to generate, from the division frames, one or more redundant frames ([0035]: redundant transmission channel processing unit 14 generates redundant transmission frame (=redundant frames) from each divided frame) including restoration information that enables restoration of the division frames when an error of the division frames is detected ([0035], [0039]: redundant transmission channel processing unit 14 generates restoration information and includes the restoration information in the redundant transmission frame that is used to restore divided frames when an abnormality (=error) to the divided frames is detected), and output the generated redundant frame to the plurality of data channels ([0035]: redundant transmission channel processing unit 14 outputs the generated redundant transmission frame to the redundant transmission channel Ch.4 which is part of the transmission channels Ch.1-Ch.4. [0019], [0026]: transmit redundant transmission of a frame with one or more transmission channels or one or more redundant transmission channels);
a plurality of transmission and reception units (Fig. 1, [0030]: signal input/output units 13), wherein each transmission and reception unit configured to output the division frames output from the frame processing unit and the redundant frames output from the redundant channel processing unit to a transmission line (Fig. 1, [0036]: signal input/output units 13 send divided frames from frame processing unit 11 and redundant transmission frame from redundant transmission channel processing unit 14 to transmission path 2 (=transmission line)).
Kobayashi does not disclose a channel selection unit interconnected between the frame processing unit, the redundant channel processing unit and the plurality of transmission and reception units, and configured to allocate the division frames and the redundant frames to allocable transmission and reception units, wherein channel selection unit operates to redirect division frames and redundant frames from one of the plurality of transmission and reception units to another of the plurality of transmission and reception units.
However, Matsuo discloses a channel selection unit (Fig. 1, [0026]: route determination unit 6 of parallel transmission device 1) interconnected between the frame processing unit, the redundant channel processing unit and the plurality of transmission and reception units (Fig. 1, [0026]: route determining unit 6 is interconnected between frame generation unit 4, duplication unit 5, and transmission units 7-0 to 7-N), and configured to allocate the division frames and the redundant frames to allocable transmission and reception units (Fig. 1, [0033]: route determining unit 6 forwards duplicated transmission frames to transmission units 7-0 to 7-N. [0031]: the duplicated transmission frames are generated from divided frames. See Fig. 1, [0029]: where an encoded transmission data is divided into transmission data 1 and 2 which are then forwarded by frame generation unit 4 to duplication unit 5. [0031]: the duplication unit 5 duplicates the transmission data 1 and 2 and forwards them to the route determining unit 6. Therefore, transmission data 1 and 2 are both the divided transmission data (=division frames) and the duplicated transmission frames (=redundant frames)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission-side device 1-1 that is capable of 
Doing so allows the route determination unit to select a transmission unit having a large remaining amount of transmission buffer, and thus provide balancing (Matsuo: [0033]).
While Kobayashi discloses division frames and redundant frames and Matsuo discloses divided transmission data and duplicated transmission frames, Kobayashi in view of Matsuo does not disclose wherein channel selection unit operates to redirect division frames and redundant frames from one of the plurality of transmission and reception units to another of the plurality of transmission and reception units.
However, Mukaiyama discloses wherein channel selection unit operates to redirect frames from one of the plurality of transmission and reception units to another of the plurality of transmission and reception units (Fig. 2, [0033]: when one of the optical transmitter 21 a fails, the switch 41 a of the auxiliary optical transmission unit 4 selects the signal distributed to the failure-detected optical transmitter 21 a and outputs the signal to the auxiliary optical transmitter 42 a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission-side device 1-1 that is capable of transmitting divided frames and redundant transmission frame via input/output units 13, as taught by Kobayashi, to include a channel selection unit for forwarding duplicated transmission frames generated from divided transmission data to the transmission units, as taught by Matsuo, and modify the channel selection unit to select a signal distributed to the failure-detected optical transmitter and to output the signal to the auxiliary optical transmitter, as taught by Tokura.


Regarding claim 2, Kobayashi in view of Matsuo and Tokura discloses all features of claim 1 as outlined above. 
Kobayashi further discloses further comprising:
a redundant channel processing group including at least one of the redundant channel processing units (Fig. 1, [0029]-[0030]: a transmission system includes the transmission-side device 1-1 and a reception-side device 1-2 and performs redundant transmission of a frame between the two devices. The transmission system that performs redundant transmission (=redundant channel processing group) includes two redundant transmission channel processing units 14),
wherein at least two of the frame processing units share the redundant channel processing group (Fig. 1, [0029]-[0030]: the transmission system that performs redundant transmission (=redundant channel processing group) includes multiple frame processing units 11 and FEC processing units 12 (=frame processing units because both units 11 and 12 process the frame)), and
the redundant channel processing group is configured to generate a number of the redundant frames based on the division frames output from any of the frame processing units ([0029]-[0030], [0035]: the transmission system that performs redundant transmission (=redundant channel processing group) includes a redundant transmission channel processing part 14 on the transmission-side device 1-1 that generates a redundant transmission frame from each divided frame. [0032]: the divided frames are output from the frame processing unit 11).
Kobayashi does not disclose to generate the redundant transmission frame with a number of redundant frames generable by the redundant channel processing group as an upper limit.
with a number of redundant frames generable by the redundant channel processing group as an upper limit ([0031]-[0032]: duplication unit 5 of the parallel transmission device 1 (=redundant channel processing group) generates the divided frames based on the total bandwidth of all transmission paths with a total number of 3 duplications (=upper limit)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the redundant transmission channel processing part 14 that is part of the transmission system that performs redundant transmission, as taught by Kobayashi, to generate the divided frames based on the total bandwidth of all transmission paths with a total times of 3x duplications, as taught by Matsuo.
Doing so allows the duplication unit to generate divided frames based on the total bandwidth of all transmission paths with the total number of 3 duplications and not be dependent on number of set paths (Matsuo: [0012]).

Regarding claim 4, Kobayashi discloses A transmission system (Fig. 1, [0029]: transmission system), comprising:
the transmission device of claim 1 (Fig. 1, [0029]: optical transmission device 1 such as transmission-side device 1-1. See mapping of claim 1 above with respect to Kobayashi in view of Matsuo and Tokura);
a reception device (Fig. 1, [0029]: optical transmission device 1 such as reception-side device 1-2); and
an operation system ([0030]: optical transmission device 1 includes optical transmission program to execute functions. Alternatively, Fig. 12, [0054]: an operation system OPS 3 manages configured to configure 
the number of redundant channels transmitted from the redundant channel processing unit in the transmission device (Fig. 1, [0035]: redundant transmission channel Ch.4 can be used by the redundant transmission channel processing unit 14 of transmission-side device 1-1. [0019], [0026]: one or more redundant transmission channels) and 
the transmission and reception unit in the transmission device for the division frames transmitted from the frame processing unit in the transmission device (Fig. 1, [0036]: signal input/output units 13 of the transmission-side device 1-1 outputs divided frames from frame processing unit 11 of the transmission-side device 1-1).
Kobayashi does not disclose the transmission and reception unit selected by the channel selection unit.
However, Matsuo discloses the transmission and reception unit selected by the channel selection unit (Fig. 1, [0033]: channel selection unit 6 forwards duplicated transmission frames to selected transmission units 7-0 to 7-N).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission-side device 1-1, as taught by Kobayashi, to include a route determination unit to forward duplicated transmission frames generated from divided transmission data to selected transmission units, as taught by Matsuo.
Doing so allows the channel selection unit to select a transmission unit having a large remaining amount of transmission buffer, and thus provide balancing (Matsuo: [0033]).

Regarding claim 5, Kobayashi in view of Matsuo and Tokura discloses all features of claim 1 as outlined above. 
wherein the channel selection unit redirects division frames and redundant frames from a given transmission and reception unit having occurrence of a failure to an unallocated transmission and reception unit in the plurality of transmission and reception units.
However, Tokura discloses wherein the channel selection unit redirects frames from a given transmission and reception unit having occurrence of a failure to an unallocated transmission and reception unit in the plurality of transmission and reception units (Fig. 2, [0033]: when one of the optical transmitter 21 a fails, the switch 41 a of the auxiliary optical transmission unit 4 selects the signal distributed to the failure-detected optical transmitter 21 a and outputs the signal to the auxiliary optical transmitter 42 a. Note: the output to the auxiliary optical transmitter 42 a is only performed by the switch when one of the optical transmitter 21 a fails; therefore, the auxiliary optical transmitter 42 a is an unallocated auxiliary optical transmitter 42 a because it provides supplementary help when needed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission-side device 1-1 that is capable of transmitting divided frames and redundant transmission frame via input/output units 13, as taught by Kobayashi, to include a channel selection unit for forwarding duplicated transmission frames generated from divided transmission data to the transmission units, as taught by Matsuo, and modify the channel selection unit to select a signal distributed to the failure-detected optical transmitter and to output the signal to the auxiliary optical transmitter, as taught by Tokura.
Doing so allows the optical communication system to continue communication by replacing the failed optical transmitter 21 a with an auxiliary system (Tokura: [0034]).

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2016/208190 A) (cited in IDS) in view of Matsuo et al. (JP 3877576 B2).

Regarding claim 3, Kobayashi discloses A reception device (Fig. 1, [0029]: optical transmission device such as reception-side device 1-2), comprising:
a plurality of transmission and reception units (Fig. 1, [0030]: signal input/output units 13), each transmission and reception unit configured to receive, as input from a transmission line, division frames generated by dividing a frame into one or more division frames and adding error detection codes ([0037]: signal input/output units 13 receive divided frames (=division frames) from a transmission path 2 (=transmission line). [0032]: divided frames are generated by dividing a transmission frame (=frame) that include stored error detection code in each generated divided frame), or a redundant frame generated so as to include restoration information that enables restoration of the division frame when a transmission error of the division frame occurs ([0037]: signal input/output units 13 receive redundant transmission frame (=redundant frame). [0039]: redundant transmission frame includes restoration information that is used to restore divided frames when an abnormality (=transmission error) to the divided frames has occurred);
a frame processing unit (Fig. 1, [0030]: frame processing unit 11 and FEC processing units 12. Note: the frame processing unit 11 and the FEC processing units 12 are functional units to process frames. [0065]: a program is used to realize one or more functions) configured to perform error detection processing by using the error detection code added to the division frames transmitted from the transmission and reception unit (Fig. 1, [0038]: FEC processing units 12 perform error correction processing on divided frames based on error correction codes received from signal input/output units 13 and outputs the divided frames subjected to error correction processing to the frame processing unit 11. Note: the frame processing unit 11 uses the FEC processing units 12 by receiving the frames from the FEC processing units 12), output the frame based on the division frame when an error is not detected ([0041]: frame processing unit 11 obtains the transmission frame when the divided frames are normally received), and output the frame based on the division frame restored by using the redundant frame when an error is detected ([0038], [0041]: FEC processing units 12 perform error correction processing on redundant transmission frame and frame processing unit 11 obtains the transmission frame from the divided frame and the restored divided frame using the redundant transmission frame when an abnormality has been detected); 
a redundant channel processing unit (Fig. 1, [0030]: redundant transmission channel processing unit 14) configured to, when the frame processing unit detects an error based on the error detection code, restore the division frame of a data channel on which an abnormality is detected based on the restoration information included in the redundant frame and the division frame of a data channel on which an abnormality is not detected ([0038]: FEC processing unit 12 uses the error correction codes and performs error correction processing on the redundant transmission frame and outputs the result to the redundant transmission channel processing unit 14. [0039]: based on the result, the redundant transmission channel processing unit 14 performs error detection processing of each frame and restores a divided frame in which an abnormality has occurred based on restoration information included in the redundant transmission frame and the normally processed divided frame, i.e., abnormality is detected in section A or B of Ch.1. The redundant transmission channel processing unit 14 outputs the restored divided frames to the frame processing unit 11). 
Kobayashi does not disclose a channel selection unit configured to receive division frames and redundant frames from the plurality of transmission and reception units and delivers the division frames and redundant frames to one of the frame processing unit or the redundant channel processing unit.
a channel selection unit (Fig. 1, [0027]: selection unit 9 of parallel receiving device 2) configured to receive division frames and redundant frames from the plurality of transmission and reception units and delivers the division frames and redundant frames to one of the frame processing unit or the redundant channel processing unit (Fig. 1, [0036]-[0038]: selection unit 9 receives reception frames from receiving units 8-0 to 8-N and forwards the reception frames to the frame processing unit 10. The reception frames are transmission frames transmitted by transmitting units 7-0 to 7-N. [0029], [0031], [0033]-[0034]: the transmission frames are duplicated transmission frames generated by divided frames. See Fig. 1, [0029]: where an encoded transmission data is divided into transmission data 1 and 2 which are then forwarded by frame generation unit 4 to duplication unit 5. [0031], [0033]: the duplication unit 5 duplicates the transmission data 1 and 2 and forwards them to the route determining unit 6 for selecting transmission units 7-0 to 7-N. Therefore, transmission data 1 and 2 are both the divided transmission data (=division frames) and the duplicated transmission frames (=redundant frames) and are transmitted to the parallel receiving device 2 with reception frames 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception-side device 1-2 that is capable of receiving divided frames and redundant transmission frame via input/output units 13, as taught by Kobayashi, to include a selection unit for forwarding the reception frames to the frame processing unit, as taught by Matsuo.
Doing so allows selection unit to determine a sequence number of the reception frames and provide the reception frames in a specific order based on the sequence number and potentially discard a later received frame (Matsuo: [0037]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukaiyama et al. (WO 2015/194217 A1) – Fig. 2, pg. 3 section 5: distribution unit 106. Fig. 5, pg. 4 section 4: the distribution unit 106 distributes two divided frames to RF unit 107-2 of wireless transmission device 100-1 because RF unit 107-1 of wireless transmission device 100-1 has an occurrence of a failure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478